NUMBER 13-14-00123-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAUL TREVINO LARA JR.,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                        ORDER ABATING APPEAL
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      This cause is before the Court because it appears the court reporter’s record is

incomplete. The reporter’s record in this cause was originally due to be filed on February

18, 2014. On March 31, 2014, court reporter, Lisa Kinsel, filed volume 26 of 29 and on

May 8, 2014, court reporter, Julie Winston filed volumes 17 and 22. On August 25, 2014,

court reporter, Dahlia Robledo, filed volumes 1-6 and 8-9. Volumes 11 and 12 were
subsequently filed by Robledo. It appears volumes 7, 10, 13-16, 18-21, 23-25 and 27-

29 are missing. Appellant’s third motion for extension of time to file the brief indicates a

state’s exhibit volume has not been filed with this Court.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights.    See id. R. 37.3(a)(1).     Accordingly, this appeal is

ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the reporter’s record, or any part thereof, has been

lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a complete reporter's record, and shall enter any orders required

to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of February, 2015.




                                              2